Citation Nr: 1039094	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for post operative cervical stenosis with disc bulging 
on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to 
December 2000 and January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted service connection for cervical stenosis 
with disc bulging, post operative, assigning a 20 percent 
evaluation, and a painful scar, assigning a 10 percent 
evaluation, both effective May 30, 2004.  In March 2006, the 
Veteran submitted a notice of disagreement (NOD) with respect to 
the evaluation of his cervical spine disability and subsequently 
perfected his appeal in July 2006.

In May 2006, the RO increased the Veteran's disability rating for 
cervical stenosis with disc bulging, post operative, to 
30 percent, effective May 30, 2004.  Because the RO did not 
assign the maximum disability rating possible, the appeal for a 
higher evaluation remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed an NOD as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In March 2009, the Board denied the Veteran's claim for an 
initial schedular evaluation in excess of 30 percent.  The 
Veteran did not appeal this decision and it has become final.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104(a), 20.1100 (2010).

In the March 2009 decision, the Board also remanded the issue of 
extraschedular consideration for cervical stenosis with disc 
bulging, post operative, to the Appeals Management Center (AMC) 
for further evidentiary development, including obtaining any 
available outstanding treatment records, asking the Veteran to 
provide any additional employment or other information, and 
determining whether referral for an extraschedular rating was 
warranted.  The Board is obligated by law to ensure that the AMC 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the claims file shows that the RO in Nashville, 
Tennessee sent the Veteran a letter in April 2009.  The letter 
requested that the Veteran identify any outstanding VA or private 
treatment records.  The letter also asked the Veteran to provide 
any additional information regarding time off of work or other 
factors that may support extraschedular consideration.  
Additionally, a June 2010 supplemental statement of the case 
denied an initial increased rating on an extraschedular basis.  
Accordingly, all remand instructions issued by the Board have 
been complied with and this matter is once again before the 
Board.


FINDING OF FACT

The Veteran's service-connected post operative cervical stenosis 
with disc bulging does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for post operative 
cervical stenosis with disc bulging have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in March 2005 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio 
at 187.

Further, a May 2006 statement of the case informed the Veteran of 
how VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records have been obtained to 
the extent possible.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his 
cervical spine disability most recently in February 2006.  The 
examiner considered the Veteran's reported history and provided 
a thorough physical examination.  Therefore, the Board finds 
that the examination is adequate for determining the disability 
rating for post operative cervical stenosis with disc bulging.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected cervical spine disability since he was last examined.  
See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

As noted above, the Board previously denied the Veteran's claim 
of entitlement to an initial disability rating in excess of 
30 percent on a schedular basis in March 2009.  Thus, the only 
issue currently before the Board is whether the Veteran is 
entitled to an initial disability rating in excess of 30 percent 
on an extraschedular basis for his service-connected neck 
disability.

VA regulations allow for the provision of an extraschedular 
disability rating for exceptional cases where schedular 
evaluations are found to be inadequate.  See 38 C.F.R. 
§ 3.321(b)(1) (2010);see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

The Veteran has been afforded two VA examinations to evaluate his 
cervical spine disability.  He was first examined in May 2005.  
At that time, the Veteran reported pain at the back of his neck, 
ranging from 7 out of 10 to 10 out of 10, that was exacerbated by 
looking down.  He indicated that he took Motrin to treat his 
symptoms.  The examiner recorded range of motion measurements of 
20 degrees of forward flexion, 10 degrees of extension, 
20 degrees of rotation bilaterally, and 20 degrees of lateral 
bending bilaterally.  The Veteran reported discomfort with all 
motions tested.  The Veteran reported being treated in the 
hospital for his initial injury, but did not report any 
subsequent hospitalizations.  There is no mention of interference 
with employment and the Veteran reported working full-time and 
independently completing his activities of daily living.

The Veteran's neck was also examined in February 2006.  At that 
time, the Veteran complained of constant pain, ranging from 6 out 
of 10 to 10 out of 10, and an inability to move his cervical 
spine.  The examiner recorded range of motion measurements of 
10 degrees of rotation bilaterally and 20 degrees of lateral 
flexion bilaterally.  He was unable to obtain forward flexion and 
extension measurements due to the Veteran's "very significant 
pain behaviors," even with minimal active and passive motion.  
Despite his complaints of severe pain, the Veteran reported 
independence with his activities of daily living and ambulation 
without adaptive equipment.  However, he also reported that he 
had great difficulty with missing days of work due to pain 
exacerbations - approximately 50 to 60 days over the previous 12 
months.

The medical evidence of record also includes VA treatment records 
addressing the Veteran's neck disability and time off from work.  
These treatment records include notations of missed work due to 
the Veteran's diabetes, low back pain, and testicular pain.  A 
May 2009 VA treatment record indicates that, when the Veteran 
sought a doctor's note for missed work due to his neck 
disability, the VA physician found that the Veteran did not have 
a condition that would prevent him from working his normal hours.

In addition to the medical evidence of record, the Veteran also 
submitted a May 2009 statement from his work supervisor.  His 
supervisor indicated that the Veteran had missed approximately 16 
days of work due to disability over the previous 12 months.  The 
statement did not identify any particular disability or specify 
whether the missed work days were due to the Veteran's cervical 
spine disability.  The supervisor also indicated that the Veteran 
received 4 hours of sick leave per pay period and that his 
disability was being accommodated through 3 hours per week of 
"wellness time" and advance sick leave.

With regard to the Veteran's service-connected cervical spine 
disability, the evidence of record does not reflect that the 
Veteran's disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor which 
takes the disability outside the usual rating criteria.  The 
rating criteria for the Veteran's currently assigned 30 percent 
disability rating contemplate his most limited range of motion.  
The Veteran's complaints of pain and limited range of motion due 
to pain are also adequately contemplated by the rating schedule.  
Notably, the General Rating Formula for Diseases and Injuries of 
the Spine specifically accounts for pain (whether it radiates or 
not), stiffness, and aching.  Moreover, 38 C.F.R. §§ 4.40 and 
4.45 specifically provide for the contemplation of any functional 
loss due to pain, weakness, fatigability, incoordination, or pain 
on movement of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As such, there is no evidence to indicate that the 
Veteran's disability picture is so exceptional as to not be 
contemplated by the rating schedule.  Rather, the Veteran's 
disability picture is adequately contemplated by the schedular 
rating criteria and referral to the appropriate VA officials for 
extraschedular consideration is not necessary.

Furthermore, even if the Board were to find that the Veteran's 
cervical spine disability was not adequately contemplated by the 
rating schedule, the Veteran's disability does not exhibit the 
other related factors required for referral for consideration of 
an extraschedular rating, including marked interference with 
employment or frequent periods of hospitalization.  There is no 
evidence that the Veteran has been frequently hospitalized for 
his cervical spine disability.  With regard to marked 
interference with employment, the Veteran has reported missing 
nearly two months of work in a one year period due to his neck 
disability.  See VA examination report, February 2006.  However, 
there is simply no objective evidence to support this contention.  
VA treatment records from November 2008 and January 2009 indicate 
that the Veteran had missed work due to the progression of his 
diabetes and an exacerbation of low back pain.  There is no 
mention at that time of the Veteran missing work due to neck 
pain.  Further, a May 2009 VA treatment record indicates that the 
Veteran does not have a back or neck condition that would prevent 
him from attending his scheduled hours at work.  Most notably, 
the Veteran's supervisor stated that the Veteran only missed 
16 days of work over the previous 12 months due to his 
disabilities - in direct contrast to the Veteran's reports.  
Although the Veteran and his supervisor are referring to 
different 12 month periods, there is no indication from the 
supervisor that the Veteran missed more work in previous 12 month 
periods.  Additionally, the supervisor's statement does not 
specifically identify the Veteran's neck disability as the cause 
of his missed work.  There is simply no evidence to show that the 
Veteran's service-connected cervical spine disability causes 
marked interference with employment.

In short, the evidence does not support the proposition that the 
Veteran's service-connected post operative cervical stenosis with 
disc bulging presents such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards and to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
Thus, referral of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased initial rating on an 
extraschedular basis, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see 
also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial disability rating in excess of 
30 percent for post operative cervical stenosis with disc bulging 
on an extraschedular basis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


